                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            MICHAEL LAMAR BROWN,
                                   7                                                         Case No. 18-cv-07149-JCS
                                                          Plaintiff,
                                   8
                                                   v.                                        REPORT AND RECOMMENDATION
                                   9                                                         RE REVIEW UNDER 28 U.S.C. § 1915
                                            RICHARD C. DARWIN, et al.,
                                  10
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION
                                  14            The Court granted Plaintiff’s request to proceed in forma pauperis and therefore is required

                                  15   to review Plaintiff’s complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). The undersigned has

                                  16   reviewed Plaintiff’s complaint and finds that it is not sufficient to survive the Court’s initial

                                  17   review. Plaintiff has declined the jurisdiction of the undersigned magistrate judge pursuant to 28

                                  18   U.S.C. § 636(c). Therefore, this case shall be reassigned to a district judge with the

                                  19   recommendation that Plaintiff’s complaint be dismissed without leave to amend.

                                  20   II.      BACKGROUND
                                  21            In his complaint, Plaintiff Michael Brown appears to challenge orders of the family court

                                  22   department of San Francisco Superior Court related to the terms of his visitation rights of his

                                  23   child. In particular, he alleges that the judge (Defendant Richard Darwin) and Defendant Ashley

                                  24   N. Merriouns, who is apparently the mother of the child, conspired to deprive him of his right to

                                  25   due process under 42 U.S.C. § 1983. The substantive allegations of his complaint are as follows:

                                  26                    While acting as a judge Richard C. Darwin conspired with Ms. Ashley
                                                        N. Merriouns giving her a frivolous restraining order, to force me (the
                                  27                    affiant) into paid supervised visits. While acting as a judge I (the
                                                        affiant) demanded due process by Richard C. Darwin, I was waved
                                  28                    off and told “next time”. I come back to court “next time”, and
                                                      Richard C. Darwin attempted to hand me a new contract the he [sic]
                                   1                  (Richard C. Darwin) ruled on by himself. See attached.1
                                   2                  ...
                                   3                  While attempting to use family court servi[c]e because Ms. Ashley N.
                                                      Merriouns because she was being uncooper[a]tive not letting me see
                                   4                  our son after simple separation. I (the affiant) was tricked into paid
                                                      supervised visits by the judge working with Ms. Merriouns and her
                                   5                  attorney. Making me (the affiant) do everything they would ask
                                                      without jurisdiction. I’m not accused of being anything but a good
                                   6                  parent, but still I (the affiant) was made to do almost 2 years paid
                                                      supervised visits. I was also made to take drug test. I had to take the
                                   7                  test the day Ms. Merriouns text me to or it’s considered dirty. I gave
                                                      the 18 test all clean at $85.00 a piece. I have also been denied due
                                   8                  process. Everyone’s just assuming I’m a bad person, but no one
                                                      looking at my 4 year history of doing the right thing, while ignoring
                                   9                  the harm being cause to my son Amir Lamar Brown, the I (the affiant)
                                                      has not seen in over 2 years. Even though I've done every thing asked
                                  10                  of me. . . .
                                  11   Complaint at 4.

                                  12   III.   ANALYSIS
Northern District of California
 United States District Court




                                  13          A.    Legal Standard
                                  14          Under 28 U.S.C. § 1915(e)(2)(B), where the Court has granted an application to proceed

                                  15   in forma pauperis, it must review the complaint and dismiss it if it is (1) frivolous or malicious,

                                  16   (2) fails to state a claim upon which relief may be granted, or (3) seeks monetary relief from a

                                  17   defendant who is immune from such relief. See Marks v. Solcum, 98 F.3d 494, 495 (9th Cir.

                                  18   1996). Rule 8(a)(2) of the Federal Rules of Civil Procedure provides that a pleading must contain

                                  19   a “short and plain statement of the claim showing that the pleader is entitled to relief.” A

                                  20   complaint that lacks such statement fails to state a claim and must be dismissed. Further, a

                                  21   complaint is “frivolous” under § 1915 where there is no subject matter jurisdiction. See Pratt v.

                                  22   Sumner, 807 F.2d 817, 819 (9th Cir. 1987).

                                  23          Where the complaint has been filed by a pro se plaintiff, courts must “construe the

                                  24

                                  25   1
                                        The Court notes that no “contract” or order by Judge Darwin is attached to Plaintiff’s complaint.
                                  26   The only attachment is an affidavit by Brown that appears to have been filed in the family court.
                                       Brown’s affidavit, like the complaint, alleges that Judge Darwin and Merriouns conspired to
                                  27   deprive him of his right to due process. Among other things, he states that “Ashley N. Merriouns
                                       conspired with Judge Richard C. Darwin to force the affiant known as Michael L.
                                  28   Brown to do ‘paid supervised’ visits . . . and to get a frivolous restraining order on the
                                       Affiant . . . .” Brown Affidavit, ¶¶ 2-3.
                                                                                         2
                                   1   pleadings liberally . . . to afford the petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d

                                   2   338, 342 (9th Cir. 2010). “A pro se litigant must be given leave to amend his or her complaint

                                   3   unless it is absolutely clear that the deficiencies in the complaint could not be cured by

                                   4   amendment.” Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds

                                   5   by statute, as recognized in Lopez v. Smith, 203 F.3d 1122 (9th Cir. 2000) (en banc).

                                   6          B.     Discussion
                                   7           The essence of Brown’s complaint is that the rulings of the judge in San Francisco

                                   8   Superior Court regarding his visitation rights violate his constitutional rights and that his ex-wife

                                   9   “conspired” with the judge to obtain that result. The Court concludes that his complaint is barred

                                  10   under the Rooker–Feldman doctrine. The Rooker-Feldman doctrine provides that federal courts

                                  11   do not have subject matter jurisdiction over “cases brought by state-court losers complaining of

                                  12   injuries caused by state-court judgments rendered before the district court proceedings
Northern District of California
 United States District Court




                                  13   commenced and inviting district court review and rejection of those judgments.” Exxon Mobil

                                  14   Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Even where the complaint does not

                                  15   “directly contest the merits of a state court decision” the Rooker-Feldman doctrine “prohibits a

                                  16   federal district court from exercising subject matter jurisdiction over a suit that is a de facto appeal

                                  17   from a state court judgment.” Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 859 (9th Cir. 2008).

                                  18   In other words, “[i]f a federal plaintiff asserts as a legal wrong an allegedly erroneous decision by

                                  19   a state court, and seeks relief from a state court judgment based on that decision, Rooker–Feldman

                                  20   bars subject matter jurisdiction in federal district court.” Noel v. Hall, 341 F.3d 1148, 1164 (9th

                                  21   Cir. 2003); see also Doe v. Mann, 415 F.3d 1038, 1043 (9th Cir. 2005) (“[A] federal district court

                                  22   dealing with a suit that is, in part, a forbidden de facto appeal from a judicial decision of a state

                                  23   court must refuse to hear the forbidden appeal. As part of that refusal, it must also refuse to decide

                                  24   any issue raised in the suit that is ‘inextricably intertwined’ with an issue resolved by the state

                                  25   court in its judicial decision.”).

                                  26           As the only injuries alleged in the complaint relate to the state court’s decisions – namely,

                                  27   the restraining order and terms of Brown’s visitation of his son – the undersigned concludes that

                                  28   the complaint is barred in its entirety under the Rooker-Feldman doctrine and therefore that this
                                                                                          3
                                   1   Court does not have subject matter jurisdiction over Plaintiff’s claims. Further, the undersigned

                                   2   concludes that amendment would be futile and therefore, that the Court should dismiss the

                                   3   complaint without leave to amend.

                                   4   IV.    CONCLUSION
                                   5          Because the Court lacks subject matter jurisdiction over this action, it is recommended that

                                   6   it be dismissed without prejudice. Plaintiff may file an objection to this recommendation within

                                   7   14 days after being served with a copy of this Report and Recommendation. See Fed. R. Civ. P.

                                   8   72.

                                   9   Dated: January 18, 2019

                                  10

                                  11                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  12                                                   Chief Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
